    Case: 1:20-cv-06508 Document #: 78 Filed: 05/04/21 Page 1 of 3 PageID #:3074




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

TOMMY HILFIGER LICENSING LLC,
CALVIN KLEIN TRADEMARK TRUST and                         Case No. 20-cv-06508
CALVIN KLEIN, INC.,
                  Plaintiffs,                            Judge Manish S. Shah
     v.
                                                         Magistrate Judge Young B. Kim
CALVINKLEINEN.COM, et al.,

                         Defendants.


                                        STATUS REPORT

       Pursuant to this Court’s Order [77], Plaintiffs Tommy Hilfiger Licensing LLC, Calvin

Klein Trademark Trust and Calvin Klein, Inc. (collectively, “Plaintiffs”) and Defendant

miuter.com (“Defendant”), (collectively, “Parties”) submit the following joint status report.

       On May 4, 2021, Defendant concurrently took the deposition of Alastair Gray and a

30(b)(6) deposition.

       Defendant reserves its rights to challenge Mr. Gray's qualification as the 30(b)(6) deponent

due to his lack of knowledge on several topics that are at the center of the disputes and are essential

for Defendant to form its defense.

       Plaintiffs dispute this characterization. Mr. Gray appropriately testified regarding the only

topics listed in Defendant’s 30(b)(6) Notice, which were “matters alleged in their complaint as

well as China market” and “matters known or reasonably available to individuals identified in

TOMMY’s initial disclosures in the above captioned case.”

       The Parties are finalizing discovery and will continue to meet and confer to resolve any

remaining issues.




                                                  1
   Case: 1:20-cv-06508 Document #: 78 Filed: 05/04/21 Page 2 of 3 PageID #:3075




Dated this 4th day of May 2021.      Respectfully submitted,

                                     /s/ Justin R. Gaudio
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     RiKaleigh Johnson
                                     Isaku M. Begert
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080 / 312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     rjohnson@gbc.law
                                     ibegert@gbc.law

                                     Counsel for Plaintiffs Tommy Hilfiger Licensing
                                     LLC, Calvin Klein Trademark Trust and Calvin
                                     Klein, Inc.

                                     /s/ Tianyu Ju_______________
                                     Tianyu Ju
                                     Tao Liu
                                     Andrew Palmer
                                     He Cheng
                                     Wei Yang
                                     Glacier Law PLLC
                                     200 E. Randolph Dr. Ste 5100
                                     Chicago, Illinois 60601
                                     iris.ju@glacier.law
                                     tao.liu@glacier.law
                                     andrew.palmer@glacier.law
                                     robin.cheng@glacier.law
                                     wei.yang@glacier.law

                                     Counsel for Defendant miuter.com




                                        2
    Case: 1:20-cv-06508 Document #: 78 Filed: 05/04/21 Page 3 of 3 PageID #:3076




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of May 2021, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system. The CM/ECF system will send a “Notice

of E-Filing” to the attorneys of record in this case.


                                               /s/ Justin R. Gaudio
                                               Amy C. Ziegler
                                               Justin R. Gaudio
                                               RiKaleigh Johnson
                                               Isaku M. Begert
                                               Greer, Burns & Crain, Ltd.
                                               300 South Wacker Drive, Suite 2500
                                               Chicago, Illinois 60606
                                               312.360.0080 / 312.360.9315 (facsimile)
                                               aziegler@gbc.law
                                               jgaudio@gbc.law
                                               rjohnson@gbc.law
                                               ibegert@gbc.law

                                               Counsel for Plaintiffs Tommy Hilfiger Licensing
                                               LLC, Calvin Klein Trademark Trust and Calvin
                                               Klein, Inc.




                                                  3
